Citation Nr: 0534392	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1978 to 
July 1981.  He also served in the Naval Reserves from July 
1981 to January 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied service connection for PTSD.

In a November 2005 informal hearing presentation, the 
veteran's representative raised the additional issue of 
entitlement to a higher disability rating for the veteran's 
service-connected tinnitus, based upon separate evaluations 
for each ear.  The veteran currently has a single, 
collective, 10 percent rating for this condition.  See the 
RO's May 2004 decision granting service connection and 
assigning this initial rating.  Recently, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), which reversed a decision of the Board that 
had concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  The VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  So 
to avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a temporary stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay include:  
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.



Regardless of this temporary stay, however, the Board does 
not presently have jurisdiction to adjudicate this additional 
claim.  38 C.F.R. § 20.200 (2005).  So it is referred to the 
RO for appropriate development and consideration once the 
temporary stay is lifted.


FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran with 
obtaining evidence relevant to the claim on appeal, and has 
also notified him of the evidence needed to substantiate this 
claim, including apprising him of whose responsibility - his 
or VA's, it was for obtaining the supporting evidence.

2.	The veteran did not engage in combat with the enemy.

3.	The evidence does not establish the veteran has PTSD due 
to a stressor in service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, the RO has taken all appropriate steps 
to ensure that the content of the VCAA notice sent to the 
veteran is consistent with the legal authority set forth 
above.  The veteran has received letters dated in April 2001 
and September 2002 that informed him of the recent enactment 
of the VCAA, and that addressed in detail the VCAA's duty to 
notify and assist provisions as they pertained to his claim 
for service connection for PTSD.  In each instance, the RO 
provided the veteran with notice of the evidence needed to 
support his claim that was not of record at the time of the 
letter, the information and evidence VA would assist him in 
obtaining, and the information and evidence it was expected 
that he would provide.    

Furthermore, the RO has also sent the veteran a series of 
letters, dated in June 2001, February 2003, and October 2003, 
that each addressed the requirements for establishing a 
verified stressor that may be linked to a diagnosis of PTSD, 
and then requested that he provide supporting details 
regarding his claimed stressors so that the RO could conduct 
further attempts at independent verification of these 
stressors.  Also, in each letter the RO notified the veteran 
in detail of the type of information that he should provide.  
This correspondence is particularly significant in providing 
adequate VCAA notice in the present case, in which the matter 
of a verified stressor is the determinative issue in the 
claim being decided.   

The May 2003 statement of the case (SOC), and February 2004 
supplemental SOC (SSOC) also explained what evidence would be 
needed to substantiate the veteran's claim under the specific 
criteria for service connection for PTSD, and included 
citation to 38 C.F.R. § 3.159, the regulation that sets forth 
the procedures by which VA will assist a veteran in the 
development of a claim for compensation benefits.
    
The information contained in the above letters sent to the 
veteran clearly is sufficient to meet the first three 
elements of adequate VCAA notice outlined in 3.159(b)(1) and 
Pelegrini II.  That said, however, none of the above 
documentation contains the specific language of the "fourth 
element" mentioned above.    

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although neither the April 2001 or September 2002 VCAA 
notice letters contained the precise language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  This correspondence 
requested that the veteran inform the RO about any 
additional information or evidence that he wanted it to 
attempt to obtain on his behalf.  Bear in mind also that the 
numerous letters sent to him regarding the detailed 
information required to support further attempts to 
corroborate his claimed stressors requested that he provide 
any additional information in regard to these alleged 
incidents.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  VAOPGCPREC 
1-04 (Feb. 24, 2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (Requesting additional evidence 
supportive of the claim rather than evidence that pertains 
does not have the natural effect of producing prejudice.  
The burden is on the claimant in such a situation to show 
that prejudice actually exists).

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In this instance, the April 2001 VCAA notice letter was sent 
to the veteran prior to the RO's January 2002 rating decision 
that represented its initial adjudication of the veteran's 
claim.  This correspondence is consistent with the 
requirement of timely VCAA notice.  But the subsequent 
September 2002 VCAA letter, sent after the January 2002 
rating decision on appeal, did not meet the criteria set 
forth above for timely notice.  Also, two of the letters sent 
to the veteran in connection with the RO's attempt to obtain 
further develop his stressors, those letters dated in 
February and October 2003, were issued after the January 2002 
decision.  See Pelegrini II; 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  However, the RO has taken adequate subsequent 
development actions on the veteran's claim so that any defect 
in the timing of the above notice has not been detrimental to 
the evidentiary development of this matter.  Following the 
issuance of the September 2002 VCAA notice letter, and 
stressor development letter dated in February 2003, the 
veteran had ample opportunity to respond with supporting 
evidence and/or argument prior to the RO's issuance of the 
May 2003 SOC.  The veteran responded through a September 2002 
statement describing a series of claimed events from during 
service, and another statement later that month in which he 
indicated that relevant treatment records were available from 
the Montrose and Coatesville VA Medical Centers (VAMCs); the 
RO has since obtained records from these facilities.  

Additionally, the RO issued another stressor development 
letter dated in October 2003, and the veteran has had a 
sufficient opportunity to respond both prior to the issuance 
of the February 2004 SSOC, and the February 22, 2005 
certification of this case to the Board.  Significantly, the 
veteran's representative has indicated on a February 2005 
Form VAF 646 that in response to the RO's October 2003 
letter, the veteran was unable to provide any more specific 
information concerning his claimed stressors than that 
already presented.   
          
For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, and the February 
and October 2003 stressor development letters, the veteran 
has been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

Moreover, the record reflects that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  In this regard, 
the RO has obtained the veteran's service medical records 
(SMRs), service personnel records, and VA outpatient and 
hospitalization records.  The RO has also arranged for the 
veteran to undergo VA examination in connection with 
the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran has submitted various personal 
statements on his behalf.  He has not at any point requested 
the opportunity to testify at a hearing in support of his 
claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Background

The veteran's DD Form 214 indicates he served on active duty 
in the Navy from July 1978 to July 1981.  He also served in 
the Naval Reserves from July 1981 to January 1987.  This 
document lists his military occupational specialty (MOS) 
as jet engine mechanic, and a second MOS of system 
organization maintenance technician.

SMRs include an April 1980 report of an orthopedic 
consultation which notes that the veteran presented with pain 
and limited range of motion in his right hand, following an 
incident in which he had struck a door with his right hand.  
The assessment was of a boxer's fracture of the right hand.  
Another record dated that same month indicates that the 
injury to his hand involved a fracture of the fifth 
metacarpal.  A June 1980 report of a follow-up evaluation 
notes an assessment of status-post boxer's fracture of the 
right hand, and also reflects that the veteran had full 
activity in the right hand.  The report of a June 1981 
medical examination includes a notation as to a history of a 
fifth metacarpal fracture of the right hand.  

Additional medical records from service include a June 1986 
report that indicates that the veteran had been undergoing 
treatment for alcohol abuse and dependency.  A November 1986 
treatment report reflects that the veteran had become upset 
due to a recent disciplinary action involving an alcohol 
violation, and that he had developed reactional depression 
and had displayed a suicidal gesture.  A December 1986 
treatment record indicates that he had a recent history of an 
inability to eat, or sleep at night.  It was noted that he 
was experiencing stress as the result of a marital situation 
and his upcoming naval discharge.  The assessment was of a 
borderline personality disorder.    

In a November 1990 rating decision, the RO granted service 
connection for the residuals of a fracture of the right hand, 
and assigned an initial noncompensable rating for this 
disability, effective from November 28, 1990.  Also, the RO 
denied service connection for a personality disorder.  (The 
RO's adjudication of the veteran's claim for service 
connection for a personality disorder at this time did not 
include consideration of the issue of whether he had PTSD as 
a service-related condition.)   

Records from the Perry Point VAMC dated in October 1995 
indicate that the veteran underwent a one-month psychiatric 
hospitalization at that facility.  The diagnosis on discharge 
was alcohol dependence, marijuana and cocaine dependence, 
nicotine dependence, and dysthymia.  He underwent 
hospitalization again at the Coatesville VAMC in December 
2000 for these conditions.  

The report of a January 2001 consultation with a VA clinical 
psychologist at the Wilmington VAMC reflects an assessment of 
PTSD.  Subsequent records from this facility and from the 
Montrose VAMC note continued evaluation and treatment for 
this condition.  

In a June 2001 letter, the RO requested that the veteran 
provide additional information regarding any claimed in-
service stressful experiences that were associated with his 
PTSD.  The RO indicated that for each claimed stressor he 
should provide such details as his unit of assignment, the 
dates, the locations, a description of exactly what happened, 
and the units and ranks of the individuals involved.  

In his September 2002 statement, the veteran identified as 
stressful events during service an incident in 1979 during a 
medical cruise, in which an A-6 aircraft struck a fire truck 
on the starboard side of the ship on which he was stationed, 
which resulted in the deaths of three individuals; an 
incident in which he witnessed an individual having been 
sucked into an A-7 aircraft intake, causing him to lose both 
of his arms; having witnessed a flight officer swept 
overboard and drowning after an incident on deck; stress 
related to the Iranian hostage crisis in 1980; and having 
suffered crush injuries to both hands during flight 
operations from 1980-81.   

The report of a January 2003 VA psychiatric examination 
reflects that the veteran reported having symptoms of intense 
anxiety and distress when he observed something that reminded 
him of traumatic events from service, recurrent flashbacks 
and distressing dreams of these events, avoidance of thoughts 
that were emotionally connected with the trauma, feelings of 
detachment from others, difficulty falling asleep, difficulty 
concentrating, exaggerated startle response, and outbursts of 
anger.  The examiner noted that the veteran reported three 
stressors during his active duty service.  The first stressor 
involved an incident in which a plane landed off center on 
the flight deck and three individuals were killed; the second 
involved the veteran having witnessed an individual having 
been sucked into the intake of a jet plan, and as a result 
having suffered the loss of both arms; and the third stressor 
was that while the veteran was working on an engine to 
install a side mount pin, the pin was installed in such a 
manner that his hands suffered crush injuries.

On mental status examination the veteran's speech was fluent.  
His mood was mildly anxious, and his affect was full.  He did 
not appear to be depressed or emotionally labile.  Behavioral 
controls were excellent.  Sensorium was clear.  He was 
oriented times four.  He denied recent or current parameters 
of suicidality and homicidality, although there were 
significant periods of some prior depression and suicidal 
ideation.  Thought processes were goal-directed, logical and 
coherent.  There were no signs of psychosis during the 
interview.  Judgment for reality-based as well as 
hypothetical situations was intact.  Insight into his current 
life situation was apparent.  There was no evidence of any 
impairment of immediate, recent, or long-term memory.  The 
diagnosis was PTSD; bipolar disorder; polysubstance abuse and 
dependence, reported to be in remission for two years; and 
personality disorder, not otherwise specified.  The examiner 
also assigned a Global Assessment of Functioning (GAF) score 
of 60.   
  
The examiner further indicated that the veteran had symptoms 
that involved re-experiencing, avoidance and hyperarousal, 
which together with the reported stressors, indicated that he 
met the criteria for PTSD.  He noted that the veteran 
maintained that his symptoms had been present ever since he 
witnessed the traumatic event on board the aircraft carrier 
in 1979, and that these symptoms had been complicated and 
intensified due to drug and alcohol abuse.  

In its February 2003 letter, the RO requested that the 
veteran provide more detailed information concerning his 
claimed stressors, in order for there to be sufficient detail 
to send an inquiry to the United States Armed Services Center 
for Unit Records Research (USASCURR) for all relevant 
historical information for the unit in which the veteran 
served.    

Thereafter, an October 2003 letter sent to the veteran, the 
RO again informed the veteran that it required additional 
information to attempt to independently verify his claimed 
stressors.  The letter further noted that the information 
provided thus far concerning the claimed incidents was very 
limited, and that more details as to the location, units 
involved, names of individuals involved, and circumstances of 
these incidents were needed.  Additionally, the above letter 
then provided a list of each of the claimed in-service 
stressors, along with an explanation of the specific type of 
supporting information that was necessary to help 
substantiate that incident.  Also included was a copy of a 
document from USASCURR that explained the type of detailed 
information that was generally most useful in attempting to 
corroborate a claimed in-service stressor.  

In a February 2005 Form 646, the veteran's representative 
indicated in response to the RO's October 2003 stressor 
development letter that the veteran was unable to provide any 
more specific information concerning his claimed stressors 
than the facts that he had already presented.   



Governing Laws, Regulations and Legal Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 
98.  



When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2005).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
However, corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 129 
(Board interpreted corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in rocket attacks); Suozzi, 10 Vet. App. 
310-11 (evidence that veteran's company received heavy 
casualties during an attack, even without specific evidence 
of the veteran's presence with the company during that 
particular attack was sufficient to reopen his claim for 
service connection for PTSD).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)
 
In this case, a January 2003 VA psychiatrist examining the 
veteran has diagnosed PTSD, and other VA treatment providers 
have rendered an assessment of the same, as initially noted 
in a January 2001 clinical psychologist's report.  The next 
issue before the Board for consideration is whether the 
veteran has a verified stressor that would support a 
diagnosis of PTSD, based upon either an in-service event 
related to combat with the enemy, or another alleged 
stressful experience that has been independently 
corroborated.  

The record does not reflect, and the veteran also has not 
alleged, participation in combat during his active military 
service.  His DD Form 214 reflects that his MOS's were as a 
jet engine mechanic and a system organization maintenance 
technician, and his service personnel records do not contain 
any information that suggest his participation in combat.  
There is no indication he received any medals or 
commendations that would generally serve as conclusive 
evidence of combat service.  See VA's Adjudication Procedure 
Manual (M21-1), Part VI, Change 112, para 11.37(b)(1) (March 
10, 2004).  See also VAOGCPREC 12-99 (Oct. 18, 1999).  
Consequently, his claimed in-service stressors may not be 
established based upon his lay testimony alone.  Rather, the 
alleged stressors must be corroborated through either his 
service records, or other independent sources.  See 38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. 
App. at 98.

The objective evidence that the RO has obtained thus far and 
has added to the record does not independently corroborate 
any of the veteran's claimed stressors.  He has identified as 
stressors in his correspondence with the RO and reported 
history on evaluation by VA treatment providers, a 1979 
incident in which an A-6 aircraft struck a fire truck on the 
starboard side of the ship on which he was stationed, which 
resulted in the deaths of three individuals; witnessing an 
individual having been sucked into an A-7 aircraft intake, 
causing him to lose both of his arms; witnessing a flight 
officer swept overboard and drowning after an incident on 
deck; stress related to the Iranian hostage crisis in 1980; 
and having suffered crush injuries to both hands during 
flight operations from 1980-81.

The RO has obtained the veteran's complete SMRs and service 
personnel records, but these records do not contain any 
information that substantiates any of the claimed events. 
While the SMRs include an April 1980 report of a fracture of 
the fifth metacarpal of the right hand, then diagnosed as a 
"boxer's fracture" (and the veteran is service connected 
for the residuals of this same injury), this does not, in 
turn, help to verify the alleged incident involving a crush 
injury while repairing an aircraft engine, inasmuch as his 
right hand fracture was noted to have resulted from another 
injury unrelated to his occupational duties.  Those SMRs from 
during his Naval Reserves service that show treatment for a 
mental health condition and substance abuse in mid- to late-
1986 do not indicate that these conditions were related to 
any events in service.  Indeed, even the veteran, himself, 
has also been afforded the opportunity to provide any other 
supporting evidence including relevant statements from other 
individuals with whom he served, and unfortunately he has not 
provided any additional evidence in response to this request.

Moreover, the RO has taken appropriate measures to attempt to 
obtain essential background information regarding the 
veteran's claimed stressors that would permit research of the 
relevant records from the unit in which he served, but he has 
not provided the level of detail and information needed to 
conduct a meaningful search for this type of helpful 
evidence.  The RO has contacted him on numerous occasions 
concerning this, and most recently in October 2003 informed 
him of the specific type of information that would be needed 
to support a research request to the USASCURR for unit 
records.  He has since responded that he could not provide 
any further details.  Bear in mind that the Court has held 
that asking him to provide this level of detail and 
information does not present an impossible or onerous task.  
See Wood, 1 Vet. App. at 193.  Absent details concerning the 
dates, locations, and/or names of individuals involved in 
connection with the claimed events, there simply is 
insufficient information to allow for further attempts at 
independent verification of the claimed in-service events.  
So his claimed stressors remain unverified - irrespective of 
the diagnosis of PTSD.



The Board is well aware that a January 2003 VA examiner has 
diagnosed the veteran with PTSD, and has stated that his 
reported stressful experiences from service appeared to be 
related to his psychiatric condition.  That notwithstanding, 
this diagnosis was based on the veteran's unverified history 
of events during service.  And as indicated above, these 
alleged stressors could not be verified by evidence 
independent of his assertions.  The Board is not required to 
grant service connection for PTSD merely because a physician 
has accepted, as credible, the veteran's reported history as 
to the occurrence of one or more in-service stressors. See 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Accordingly, in the absence of credible supporting evidence 
that substantiates a claimed in-service stressor, the 
veteran's claim for service connection for PTSD must be 
denied.  As the preponderance of the evidence is against his 
claim, the benefit-of-the-doubt doctrine is not applicable.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


